                                           i.JSDC SONY
                                           DOCUMENT
UNITED STATES DISTRICT COURT               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK              DOC# _ _ _~
                                                     _.J.a.._ /~-_/__'i._~-=-~
                                           DA TE FILED:
SEBASTIAN SALAZAR,

                     Plaintiff,           18cv4153 (JGK)

          - against -                     ORDER

P.V. BAKERY, INC. et al.,

                     Defendants.

JOHN G. KOELTL, District Judge:

     The parties should report to the Court by January 15, 2020

about the status of the case and any proposals for further

scheduling.

SO ORDERED.

Dated:    New York, New York
          December 11, 2019        ~b/~ 'John G. Koeltl
                                   United States District Judge
